         Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 1 of 43




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                               ENTERED
                                                                                               10/26/2020
IN RE:                                           §
ULTRA PETROLEUM CORP., et al                     §      CASE NO: 16-32202
                                                 §
                                                 §      CASE NO: 16-03272
                                                 §
ULTRA RESOURCES, INC.                            §      CASE NO: 16-32204
                                                 §
ULTRA WYOMING, INC.                              §      CASE NO: 16-32205
                                                 §
ULTRA WYOMING LGS, LLC                           §      CASE NO: 16-32206
                                                 §
UP ENERGY CORPORATION                            §      CASE NO: 16-32207
                                                 §
UPL PINEDALE, LLC                                §      CASE NO: 16-32208
                                                 §
UPL THREE RIVERS HOLDINGS, LLC                   §      CASE NO: 16-32209
                                                 §      Jointly Administered Order
          Debtors                                §
                                                 §      CHAPTER 11

                                 MEMORANDUM OPINION

         The Court answers two questions:

               Does the Bankruptcy Code disallow a contractual claim for “make-whole”
                liquidated damages when an interest-bearing obligation is prepaid?

               Does the Bankruptcy Code permit a solvent debtor to forego contractual
                obligations to an unimpaired class of unsecured creditors, but still pay a
                distribution to its shareholders?

         Ultra Petroleum argues that the Bankruptcy Code allows a solvent debtor to avoid paying

unimpaired unsecured creditors a contractual liquidated damages claim and to avoid paying post-

petition interest at contractual default rates. The Bankruptcy Code permits neither.

         Bankruptcy relief is intended for the honest, but unfortunate debtor. Although no one

questions Ultra’s honesty, a post-petition uptick in natural gas prices made Ultra and its

shareholders quite fortunate.    As a result, Ultra became massively solvent.          The question


1 / 43
         Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 2 of 43




becomes whether an honest but fortunate solvent debtor may use bankruptcy to discharge validly

owed debt, while its shareholders retain value. Sensibly, the answer is “no.” Ultra must pay its

creditors before it pays its shareholders.

                                              BACKGROUND

         The particulars of the Ultra Make-Whole litigation are well chronicled in the Federal and

Bankruptcy Reporters. Ultra Petroleum Corp. v. Ad Hoc Comm. Of Unsecured Creditors (In re

Ultra Petroleum Corp.), 913 F.3d 533 (5th Cir. 2019) withdrawn and superseded, 943 F.3d 758

(5th Cir. 2019); In re Ultra Petroleum Corp., 575 B.R. 361 (Bankr. S.D. Tex. 2017). The Court

provides a brief history for clarity.

         This dispute stems from Ultra’s 2016 chapter 11 bankruptcy case and focuses on the

amount owed to unimpaired Noteholders under Ultra’s confirmed plan.                          Ultra Resources

(“OpCo”), Ultra Petroleum Corp. (“HoldCo”), and UP Energy Corp. (“MidCo”) (collectively,

“Ultra”) engaged in natural gas exploration and production. Ultra, 943 F.3d at 760. Due to a

precipitous decline in natural gas prices, Ultra found itself unable to pay its debts as they came

due. (See ECF No. 30 at 18). Accordingly, the Ultra entities filed voluntary chapter 11 petitions

on April 29, 2016. (ECF No. 1). After the petition date, commodity prices rose sharply,

allowing Ultra to propose and confirm a chapter 11 plan paying its creditors in full.1 Ultra, 943

F.3d at 761.

         Among the creditors deemed unimpaired by Ultra’s plan were the Class 4 Creditors.

(ECF No. 1308-01 at 25-26). Class 4 of the plan set out the treatment of the “OpCo Funded

Debt Claims.” (ECF No. 1308-01 at 25-26). The plan defined “OpCo Funded Debt Claims” as


1
  Although the rebound in commodity prices made Ultra “as rare as the proverbial rich man who manages to enter
the Kingdom of Heaven,” Ultra’s stay beyond the Pearly Gates was short-lived. See Ultra, 943 F.3d at 760. Ultra
filed a second voluntary chapter 11 petition on May 14, 2020. (Case No. 20-32631, ECF No. 1).



2 / 43
         Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 3 of 43




“the OpCo Note Claims and the OpCo RCF Claims.” (ECF No. 1308-01 at 16). The OpCo Note

Claimants held $1.46 billion in unsecured notes, issued between 2008 and 2010. Ultra, 943 F.3d

at 760. The OpCo RCF Claimants were owed $999 million, which OpCo borrowed under a

Revolving Credit Facility (“RCF”) in 2011. Id. HoldCo and MidCo each guaranteed the OpCo

Funded Debt. Ultra, 575 B.R. at 363.

         Ultra issued the OpCo Notes pursuant to a Master Note Purchase Agreement (“MNPA”).

(ECF No. 1834 at 2). The MNPA contains a number of provisions relevant to this dispute.

Under the MNPA, Ultra could repay the Notes ahead of the Notes’ maturity date, so long as

Ultra also paid a Make-Whole Amount. (ECF No. 1215-1 at 27). The Make-Whole Amount

could be calculated using a formula designed to compensate a Noteholder for deprivation of the

“right to maintain its investment in the Notes free from repayment.” (ECF No. 1834 at 11).

         The MNPA defines the Make-Whole Amount as “an amount equal to the excess, if any,

of the Discounted Value of the Remaining Scheduled Payments with respect to the Called

Principal of such fixed rate Note over the amount of such Called Principal . . . .” (ECF No.

1215-1 at 27). “Called Principal” is “the principal of such Note that . . . has become or is

declared to be immediately due and payable pursuant to Section 12.1.” (ECF No. 1215-1 at 27).

“Remaining Scheduled Payments” include “all payments of such Called Principal and interest

thereon that would be due after the Settlement Date,” which is “the date on which such Called

Principal . . . has become or is declared to be immediately due and payable pursuant to Section

12.1.” (ECF No. 1215–1 at 28). The “Discounted Value” of such Remaining Scheduled

Payments is comprised of “the amount obtained by discounting all Remaining Scheduled

Payments with respect to such Called Principal from their respected scheduled due dates to the

Settlement Date . . . . in accordance with accepted financial practice and at a discount factor . . .




3 / 43
         Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 4 of 43




equal to the Reinvestment Yield” of 0.5% over the yield to maturity of specified United States

Treasury obligations. (ECF No. 1215–1 at 27).

         The MNPA also contained various events of defaults, the occurrence of which

accelerated the Notes and caused them to become immediately due and payable. (ECF No.

1215-1 at 38). After an event of default, the entire unpaid principal, accrued but unpaid interest,

and the Make-Whole Amount came due for each Note. Ultra, 575 B.R. at 364. One event of

default was the filing of a bankruptcy petition. Id. Thus, Ultra’s bankruptcy filing accelerated

the Notes and triggered the Make-Whole Amount. Id.

         “Failure to pay immediately trigger[ed] interest at a default rate of either 2% above the

normal rate set for the note at issue or 2% above J.P. Morgan’s publicly announced prime rate,

whichever [was] greater.” Ultra, 943 F.3d at 761. While the RCF did not include a Make-

Whole provision, it contained a similar acceleration clause, with a default interest rate of 2%

above the contractual RCF rate. Id.

         The proposed plan distribution to Class 4 Creditors did not include the Note Claimants’

Make-Whole Amount. (See ECF No. 1308-01 at 25-26). Nor did the plan pay Class 4 Creditors

post-petition interest at the MNPA and RCF default interest rates. (See ECF No. 1308-01 at 25-

26). Instead, the plan only proposed to pay the Class 4 Creditors the outstanding principal under

the Notes and RCF, pre-petition interest at the rate of 0.1%, and post-petition interest at the

federal judgment rate. (ECF No. 1308-01 at 25-26). Despite restricting the contractual amounts

due, the plan deemed Class 4 unimpaired, prohibiting Class 4 Creditors from voting on the plan.

11 U.S.C. § 1126(f).

         The Class 4 Creditors objected to confirmation, citing an entitlement to the Make-Whole

Amount and post-petition default interest. Ultra, 943 F.3d at 761. Ultra objected to the Class 4




4 / 43
         Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 5 of 43




Creditors’ claims. Id. The Court confirmed Ultra’s plan after the parties stipulated that a

decision determining the amounts necessary to leave the Class 4 Creditors unimpaired could be

reached after confirmation. Id.

         On September 21, 2017, this Court issued an opinion allowing the Make-Whole Amount

and post-petition interest at the default rates. Ultra, 575 B.R. at 361. Following a direct appeal,

the Fifth Circuit reversed, holding that a creditor is not impaired when a plan incorporates the

Bankruptcy Code’s disallowance provisions.         Ultra, 943 F.3d at 758.      The Fifth Circuit

remanded and directed this Court to consider whether the Make-Whole Amount is disallowed by

the Bankruptcy Code, “the appropriate post-petition interest rate, and the applicability of the

solvent-debtor exception.” Id. at 766. The Court now determines those issues.

         It is also important to place the dispute in context. The plan in this case was confirmed

on March 14, 2017. (ECF No. 1324). The confirmation order reserved to the Court whether the

treatment of these claims left the holders “unimpaired.” The Court’s sole role is to determine the

amount that must be paid to leave the Class 4 Claimants unimpaired.

                                         JURISDICTION

         The district court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1334. The

allowance or disallowance of a proof of claim against the estate, as well as the “estimation of

claims or interests for the purposes of confirming a plan under chapter 11,” are core matters as

defined in 28 U.S.C. § 157(b)(2)(B). This case was referred to the Bankruptcy Court pursuant to

28 U.S.C. § 157(a).

                                          DISCUSSION

         This Memorandum Opinion addresses two primary questions:

            Does the Bankruptcy Code disallow a contractual claim for make-whole liquidated
             damages when an interest-bearing obligation is prepaid?



5 / 43
         Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 6 of 43




            Does the Bankruptcy Code permit a solvent debtor to forego contractual obligations
             to an unimpaired class of unsecured creditors, but still pay a distribution to its
             shareholders?

         The first question focuses on whether the amounts due under the contractual Make-

Whole constitute unmatured interest. If the amounts due under the Make-Whole are unmatured

interest, they would be disallowed under § 502(b)(2). Because the Fifth Circuit held that failure

to pay amounts disallowed by the Bankruptcy Code does not result in impairment, the

classification of the Make-Whole as unmatured interest would permit non-payment while leaving

the holders of the claims “unimpaired.” If the Make-Whole Amount is not unmatured interest, it

is allowed under the Bankruptcy Code.

         The answer to the first question is “yes.” Section 502(b)(2) disallows claims for the

economic equivalent of unmatured interest. The Make-Whole Amount represents liquidated

damages and should not be characterized as unmatured interest, or its economic equivalent. The

Make-Whole Amount is not compensation for the use or forbearance of money, and it does not

accrue over time. It is not interest. The Bankruptcy Code allows the Make-Whole Amount.

         The second question focuses on whether the Bankruptcy Code requires that an

unimpaired unsecured creditor of a solvent debtor be paid post-petition interest at contractual

rates.    While the Bankruptcy Code disallows unmatured interest as part of a claim, it is

ambiguous as to an unimpaired unsecured creditor’s right to post-petition interest on a claim.

The parties agree that the Class 4 Claimants are entitled to some post-petition interest, but

dispute whether the proper amount is the federal judgment rate or the contractual default rates.

         The answer to the second question, is also “yes.” The solvent-debtor exception has been

widely recognized, both before and after adoption of the Bankruptcy Code. The exception is

rooted in the principle that the solvent debtor must pay its creditors in full before the debtor may



6 / 43
         Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 7 of 43




recover a surplus. Congress did not silently abandon that fundamental equitable principle when

it passed the Bankruptcy Code. The solvent-debtor exception entitles the Class 4 Claimants to

post-petition interest. The proper rates of interest are the contractual default rates. Awarding the

contractual default rates is consistent with the underlying principle of the solvent-debtor

exception, that creditors must be paid what they are owed under the contract before the debtor

may receive a windfall. Further, limiting the Class 4 Claimants to the federal judgment rate

would treat an unimpaired class worse than an impaired class of unsecured creditors.

   a. Make-Whole Amount is Allowed Under the Bankruptcy Code

         Ultra’s confirmed plan left the Note Claimants unimpaired. The Fifth Circuit made clear

that an unimpaired creditor is entitled to the full amount of his claim allowed under the

Bankruptcy Code. See Ultra, 943 F.3d at 765. Ultra is obligated to distribute to the Note

Claimants all amounts validly owed under state law, minus any amounts disallowed by the

Bankruptcy Code. See id. at 765.

         Section 502 of the Bankruptcy Code sets out categories of debts which Congress

disallowed in bankruptcy. Among other categories, § 502 disallows a claim if “such claim is for

unmatured interest.” 11 U.S.C. § 502(b)(2). Section 502(b)(2) also encompasses a claim to the

extent that it seeks “the economic equivalent of unmatured interest.” Tex. Commerce Bank, N.A.

v. Licht (In re Pengo Indus., Inc.), 962 F.2d 543, 546 (5th Cir. 1992).

         Although the Code does not define the term unmatured interest, interest is widely

understood as consideration for the use or forbearance of another’s money accruing over time.

See Love v. State of New York, 78 N.Y.2d 540, 544 (N.Y. 1991); Interest, Black’s Law

Dictionary, (11th ed. 2019). The Make-Whole Amount is an enforceable liquidated damages

provision which compensates the Note Claimants for any actual loss suffered due to prepayment




7 / 43
         Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 8 of 43




of the notes. The Make-Whole Amount is not interest because it does not compensate the Note

Claimants for OpCo’s use or forbearance of the Note Claimants’ money, it compensates the Note

Claimants for OpCo’s breach of a promise to use money. Because the Make-Whole Amount is

not interest, it is also not unmatured interest.       Because the Make-Whole Amount is not

unmatured interest, it forms part of the Note Claimants’ allowed claims.

         Section 502(a) of the Bankruptcy Code states that “a claim or interest, proof of which is

filed under § 501 of this title, is deemed allowed, unless a party in interest . . . objects.” Section

502(b) mandates that a claim is allowed, unless the claim (or a portion thereof) falls into one of

nine disallowed categories. See 11 U.S.C. § 502(b); In re Today's Destiny, Inc., No. 05-90080,

2008 WL 5479109, at *2 (Bankr. S.D. Tex. Nov. 26, 2008).

         Section 502(b)(2) “flows from the legal principle that ‘interest stops accruing at the date

of the filing of the petition.’” In re Pengo, 962 F.2d at 546 (emphasis added) (quoting S. Rep.

No. 989, 95th Cong., 2d Sess. 63, reprinted in 1978 U.S.S.C.A.N. 5787, 5849).                  When

determining if an amount falls within § 502(b)(2), “much depends on the dynamics of the

individual case.” Ultra, 943 F.3d at 765. Absent controlling federal law, a determination of a

creditor’s allowed claim necessarily references state law. E.g., Vanston Bondholders Protective

Comm. v. Green, 329 U.S. 156, 161 (1946) (“[W]hat claims of creditors are valid and subsisting

obligations against the bankrupt at the time a petition in bankruptcy is filed, is a question which,

in the absence of overruling federal law, is to be determined by reference to state law.”).

Calculating a creditor’s allowed claim based on state law “prevent[s] a party from receiving ‘a

windfall merely by reason of the happenstance of bankruptcy.’” Butner v. United States, 440

U.S. 48, 55 (1979) (quoting Lewis v. Mfrs. Nat’l Bank, 364 U.S. 603, 609 (1961)). No one

disputes that the MNPA is governed by New York law. To form part of an allowed claim, the




8 / 43
         Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 9 of 43




Make-Whole Amount must be both enforceable under New York law, and not unmatured interest

under § 502(b)(2).

         1. The Make-Whole Amount is Enforceable Under New York Law

         This Court previously held that the Make-Whole Amount is a valid liquidated damages

clause, and not a disproportionate penalty, under New York law.          Ultra, 575 B.R. at 369

(“Debtors fail to rebut the Noteholders’ claim for the Make-Whole Amount because they fail to

prove that the damages resulting from prepayment were readily ascertainable at the time the

parties entered into the Note Agreement or that they were conspicuously disproportionate to

foreseeable damage amounts.”). The Fifth Circuit did not disturb that holding. See Ultra, 943

F.3d at 764.

         New York courts hold that make-whole provisions are enforceable liquidated damages

clauses. JMD Holding Corp. v. Cong. Fin. Corp., 828 N.E.2d 604, 609 (N.Y. 2005). Liquidated

damages are “[i]n effect . . . an estimate, made by the parties at the time they enter into their

agreement, of the extent of the injury that would be sustained as a result of breach of the

agreement.” Truck Rent-A-Ctr. v. Puritan Farms 2nd, 41 N.Y.2d 420, 424 (N.Y. 1977). The

Make-Whole Amount is enforceable under New York law.

         Ultra argues that the Make-Whole Amount can be both liquidated damages under New

York law and unmatured interest under the Bankruptcy Code. The Note Claimants believe that

liquidated damages and unmatured interest are mutually exclusive terms in New York. Ultra

correctly notes that it is the Bankruptcy Code, not New York law, which determines the scope of

amounts disallowed as unmatured interest. However, because the Bankruptcy Code leaves

unmatured interest undefined, the Note Claimants’ reference to state law is appropriate.




9 / 43
     Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 10 of 43




          The Court need not decide whether liquidated damages and unmatured interest are

mutually exclusive per se because this Make-Whole Amount is not the economic equivalent of

unmatured interest. Black’s Law Dictionary defines a “liquidated-damages clause” as “[a]

contractual provision that determines in advance the measure of damages if a party breaches the

agreement.” Liquidated-damages clause, Black’s Law Dictionary, (11th ed. 2019). The Court

need not speculate whether some hypothetical liquidated damages clause conceivably

compensates a creditor for unmatured interest under section 502(b)(2). This Make-Whole does

not. This Make-Whole Amount is enforceable under New York law. For the reasons that

follow, it represents neither interest, unmatured interest, nor the economic equivalent of

unmatured interest.

          2. Defining Interest

          Having determined that the Make-Whole Amount is recoverable under applicable

nonbankruptcy law, the Court must determine whether the Make-Whole Amount constitutes the

“economic equivalent of unmatured interest.” See Pengo, 962 F.2d at 546. The Bankruptcy

Code defines neither interest nor unmatured interest.        See 11 U.S.C. § 101.        Without

Congressional instruction to the contrary, undefined words found in the Bankruptcy Code should

be given their ordinary meaning. Lamar, Archer & Cofrin LLP v. Appling, 138 S. Ct. 1752, 1759

(2018) (“Because the Bankruptcy Code does not define the words ‘statement,’ ‘financial

condition,’ or respecting,’ we look to their ordinary meanings.”). Further, bankruptcy courts

generally interpret undefined terms in accordance with state law. See Butner, 440 U.S. at 54.

          To decide whether the Make-Whole Amount is allowed, the Court must define the

“economic equivalent of unmatured interest.” Pengo, 962 F.2d at 546. The definition is formed

in three steps. First, the Court defines interest. Second, the Court defines unmatured interest.




10 / 43
       Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 11 of 43




Third, the Court identifies the characteristics which make a debt the ‘economic equivalent’ of

unmatured interest.

          The Court begins by defining interest. The Senior Creditors’ Committee and the OpCo

Noteholders provide substantially similar definitions of interest.                      According to the Note

Claimants, interest can be defined as consideration for the use or forbearance of another’s money

accruing over time. (ECF No. 1859 at 6 (“‘Interest’ means consideration that accrues over time

for the use or forbearance of another’s money.”) (emphasis in original)); (ECF No. 1862 at 9

(“‘Interest’ means consideration for the use or forbearance of another’s money over a period of

time.”)).2

          The Note Claimants’ definition is consistent with the ordinary meaning of interest and

with state law interpretations of the term. Black’s Law Dictionary defines “interest” as “[t]he

compensation fixed by agreement or allowed by law for the use or detention of money, or for the

loss of money by one who is entitled to its use; especially the amount owed to a lender in return

for the use of borrowed money.” Interest, Black’s Law Dictionary, (11th ed. 2019). Webster’s

Dictionary notes that interest accrues as a percentage over time. See Interest, Webster’s New

World Dictionary, (2d coll. ed. 1970) (“[M]oney paid for the use of money [and/or] the rate of

such payment, expressed as a percentage per unit of time.”).                        New York courts similarly

recognize that interest is a cost associated with the use or nonpayment of another’s money. Love,

78 N.Y.2d at 544 (describing interest as “the cost of having the use of another’s money for a

specified period”); Becker v. Huss Co., 43 N.Y.2d 527, 543 (N.Y. 1978) (“[I]nterest is intended

to compensate for the use or nonpayment of money.”). Applying Texas law, the Fifth Circuit has

acknowledged the same general definition. See Achee Holds., LLC v. Silver Hill Fin., LLC, 342


2
 In its supplemental brief, Ultra did not provide a specific definition of interest. (See generally ECF No. 1860 at 7-
12).


11 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 12 of 43




F. App’x 943, 944 (5th Cir. 2009) (“Specifically a fee will not be considered interest if it is not

for the use, forbearance or detention of money.”).

          The Court adopts the Note Claimants’ definition of interest. Interest means consideration

for the use or forbearance of another’s money accruing over time. The New York Court of

Appeals, the Fifth Circuit, and Black’s Law Dictionary expressly recognize the principle that

interest is a cost associated with the use or forbearance of another’s money.           Webster’s

Dictionary adds to that principle the fact that interest is normally expressed as a percentage

accruing over time. The Note Claimants’ definition appropriately incorporates each element of

interest.

          3. Defining Unmatured Interest

          If interest is consideration for the use or forbearance of another’s money accruing over

time, unmatured interest is interest that has not accrued or been earned as of a reference date.

See In re Sadler, No. 14-CV-2312, 2015 WL 9474174, at *6 (N.D. Ohio Dec. 29, 2015) (noting

bankruptcy court defined unmatured interest as “interest that is not yet due and payable or is not

yet earned at the time of the filing of the petition”). Stated more fully, unmatured interest is

consideration for the use or forbearance of another’s money, which has not accrued or been

earned as of a reference date. In a bankruptcy case, the reference date is the order for relief.

E.g., In re X-Cel, Inc., 75 B.R. 781, 788-89 (N.D. Ill. 1987) (“Unmatured interest is defined in

this context as interest which was not yet due and payable at the time the petition was filed.”).

This Court slightly refines the X-Cel court’s definition. “Unmatured” is more indicative of

whether the interest has accrued and been earned; the due date for payment of the interest should

not be considered.




12 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 13 of 43




          The key distinction between matured and unmatured interest is whether such interest has

been earned. Interest matures when it is earned and owing to the lender. See In re Sadler, 2015

WL 9474174, at *6. An amount is due when it is either immediately enforceable or owing. Due,

Black’s Law Dictionary (11th ed. 2019). Under the Bankruptcy Code, interest that has accrued

as of the petition date is matured. The lender has earned that compensation because his money

was used pre-petition.

          Because interest accrues, or is earned, steadily over time, some interest may be owed on a

given date even though it is not immediately payable. In other words, on any given date between

contractual installments, a portion of the interest has come due and is owing, despite the fact that

the next installment is not immediately payable. Such interest is ‘earned’ because the borrower,

looking backwards, used the lender’s money. The Bankruptcy Code allows such interest, even if

it is not immediately payable as of the petition date. Unmatured interest is prospective. It is

compensation for the future use of another’s money.

          The Note Claimants argue that the Make-Whole Amount matured due to acceleration of

the Notes. (ECF No. 1831 at 26). While interest can also mature when it becomes immediately

payable due to acceleration, acceleration occurred post-petition in this case. Acceleration is “the

advancing of a loan agreement’s maturity date so that payment of the entire debt is due

immediately. NML Capital v. Republic of Arg., 952 N.E.2d 482, 491 (N.Y. 2011) (citing Black’s

Law Dictionary (9th ed. 2009)). Obligations can become due for payment through acceleration.

Id. (“‘[A]cceleration’ of a repayment obligation in a note or bond changes the date of maturity

from some point in the future . . . to an earlier date based on the debtor’s default under the

contract.”). However, whether interest is matured at the moment of filing is determined without

reference to acceleration clauses triggered by a bankruptcy petition. See In re ICH Corp., 230




13 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 14 of 43




B.R. 88, 94 (Bankr. N.D. Tex. 1999). The Make-Whole Amount came due because the Notes

accelerated when Ultra filed its chapter 11 petition. Because the Notes did not accelerate prior to

the petition, the Make-Whole Amount’s status under § 502(b)(2) is determined without reference

to the acceleration clause.

          4. The Make-Whole Amount is not Unmatured Interest

          The Make-Whole Amount is neither interest nor unmatured interest. The Make-Whole

Amount is not consideration for the use or forbearance of the Note Claimants’ money, which had

not accrued or been earned as of the petition date. Although the Make-Whole Amount is

“consideration,” it is not consideration for the use or forbearance of the Note Claimants’ money.

The Make-Whole Amount compensates the Note Claimants for the cost of reinvesting in a less

favorable market. If the market is substantially more favorable at the time of prepayment, the

Make-Whole Amount could equal zero dollars. Instead of compensating the Note Claimants for

the use or forbearance of their money, the Make-Whole Amount compensates the Note

Claimants for Ultra’s decision not to use their money. In an unfavorable market, that decision

causes the Note Claimants to suffer damages.        The Make-Whole Amount liquidates those

damages.

          The Make-Whole Amount became payable because on the petition date, the Called

Principal of the Notes was less than the “Discounted Value” of the principal and interest

payments scheduled to come due after the petition date. (ECF No. 1831 at 10). Under the

MNPA, “Discounted Value” was calculated by discounting the remaining payments to their net

present value on the petition date, “using a discount factor equal to the applicable ‘Reinvestment

Yield.’” (ECF No. 1831 at 11). The applicable “Reinvestment Yield” was 0.5% higher than the




14 / 43
     Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 15 of 43




yield for similar U.S. Treasury securities reported two days prior to the petition date. (ECF No.

1831 at 11).

          The Make-Whole formula incorporates both the timing of prepayment and the applicable

Treasury rates just prior to prepayment. The earlier prepayment occurs, the higher the Called

Principal. At lower Treasury rates, the Discounted Value becomes higher. On the other hand,

higher Treasury rates equate to lower Discounted Values. A Make-Whole is owed when the

Discounted Value exceeds the Called Principal, and the Make-Whole equals the difference

between those two sums. The combination of the timing of prepayment and the applicable

reinvestment rates approximate the damages suffered due to prepayment.

          Other courts have reached the conclusion that similar make-wholes are compensate for

liquidated damages. E.g., In re Trico Marine Servs. Inc., 450 B.R. 474, 481 (Bankr. D. Del.

2011) (“Th[e] Court is persuaded by the soundness of the majority’s interpretation of make-

whole obligations, and therefore finds that the Indenture Trustee’s claim on account of the Make-

Whole Premium is akin to a claim for liquidated damages, not for unmatured interest.”); see,

e.g., C.C. Port, Ltd. v. Davis-Penn Mortg. Co., 61 F.3d 288, 289 (5th Cir. 1995) (“Where the

contract grants the borrower the right to prepay, a prepayment premium is not compensation for

the use, forbearance, or detention of money, rather it is a charge for the option or privilege of

prepayment.”).

          The Make-Whole Amount is not unmatured interest simply because it could equal zero

when reinvestment rates are high. Nor would the Make-Whole Amount be unmatured interest

merely because it might equal the unmatured interest due at the time of prepayment. The issue is

not the final sum of the Make-Whole Amount. Rather, the issue is what the Make-Whole

Amount compensates the Note Claimants for. Like a grade school math student, answering the




15 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 16 of 43




problem requires showing the work. The arithmetic here demonstrates that the Make-Whole

Amount does not compensate the Note Claimants for the use or forbearance of their money.

          The Make-Whole Amount does not accrue over time. Rather, it is a one-time charge

which fixes the Note Claimants’ damages when it is triggered. See Parker Plaza W. Partners v.

UNUM Pension & Ins. Co., 941 F.2d 349, 352 (5th Cir. 1991) (noting under Texas law “a

prepayment premium is a charge for the option or privilege of prepayment . . . and, as such, the

charge is not ‘interest’”); Feldman v. Kings Highway Savs. Bank, 102 N.Y.S.2d 306, 307 (N.Y.

App. Div. 2d Dep’t 1951) (applying New York usury law and finding prepayment premium “was

not in consideration of the making of a loan or of forbearance of money. It was the converse,

that is, for the making of a new and separate agreement, the termination of the indebtedness.

Accordingly, it was not a payment of interest”). Interest accrues over time. Even payment in

kind interest, where no interest becomes due for payment until a maturity date, accrues over the

life of a note for the purposes of § 502(b)(2). See In re Energy Future Holdings Corp., 540 B.R.

109, 111 (Bankr. D. Del. 2015) (characterizing portion of interest on payment in kind notes as

accrued as of the petition date).

          Unlike interest, the Make-Whole Amount fixes the damages sustained by the

Noteholders’ at the time of prepayment. While the timing of prepayment plays a significant role

in calculating the damages suffered, nothing about the formula suggests the Make-Whole accrues

over time. The Note Claimants do not earn the Make-Whole Amount over the life of the Notes.

Instead, time is utilized in the Make-Whole formula to determine the Called Principal and

remaining payments. Significantly, the time relevant to the Make-Whole formula is the date at

which Ultra ceased to use or forbear the Note Claimants’ money. The Make-Whole Amount is

not earned over time.




16 / 43
     Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 17 of 43




          Ultra relies on the Court of Appeals for the Second Circuit’s decision in In re MPM

Silicones, LLC, as suggesting that a make-whole is unmatured interest. 874 F.3d 787, 801-02 (2d

Cir. 2017) (“The make-whole premium was intended to ensure that the Senior-Lien Note holders

received additional compensation to make up for the interest they would not receive if the Notes

were redeemed prior to the maturity date.”). However, the Second Circuit was not presented

with the question of whether a make-whole is unmatured interest. See id. In fact, the make-

whole in MPM Silicones was not disallowed by the Bankruptcy Code at all. See id. Instead, that

make-whole never became due under the relevant terms of the notes. Id. at 803. The make-

whole in MPM Silicones came due if the debtor opted to prepay the notes ahead of the maturity

date. Id. Under the acceleration clause of the notes, the debtor’s bankruptcy filing automatically

accelerated the notes. Id. The maturity date became the petition date. Because the make-whole

only became due if the debtors paid those notes ahead of the maturity date, the debtor’s post-

petition decision to redeem the notes was not a prepayment and did not trigger the make-whole.

Id. Any statement by the Second Circuit about the characterization of the make-whole was dicta.

          To illustrate whether the Make-Whole Amount is akin to unmatured interest, during the

May 19, 2020 oral argument, the Court posed a brokerage fee hypothetical that envisioned the

make-whole as a three-party transaction. The Court then requested further briefing regarding

whether any portion of the brokerage fee constitutes unmatured interest. The hypothetical began

with a loan, providing for a fixed 6% interest rate, prepaid exactly one year prior to maturity.

Prepayment of the loan triggers a reinvestment fee equal to the amount that the lender would be

required to pay to make a loan in the same industry as the original loan, with cash flows that

match the remaining payments had the original loan not been prepaid. (ECF No. 1856 at 1).

Following the borrower’s prepayment, the lender locates a broker who will find a new borrower




17 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 18 of 43




and replace the loan with a 6% loan in exchange for a 2.25% fee. The market interest rate at the

time of prepayment is 4%. The Court asked whether any portion of the 2.25% fee is unmatured

interest.

          The fee is equal to the amount the lender would have to pay to a broker in order to

reinvest the prepaid funds with cash flows mirroring the remaining original loan payments. The

fee cannot be interest because it does not provide consideration for the use or forbearance of the

lender’s money, and it does not accrue over time. Just like the Make-Whole Amount, the fee

represents a negotiated cost to compensate the lender for making a new loan on comparable

terms in a changed market. The hypothetical is no different than the Make-Whole at issue here.

Instead of a Make-Whole that directly compensates the lender for the difference in interest rates

compared to the outstanding principal, the hypothetical reinvestment fee involves a third-party

broker and compensates the lender for the actual cost of making a new loan. There is no credible

argument that the reinvestment fee could be considered unmatured interest under the Bankruptcy

Code. Nor is there reason to believe that the Bankruptcy Code disallows the Make-Whole

Amount, despite allowing a functionally identical transaction executed through a third-party.

Both the Make-Whole Amount and the reinvestment fee represent damages to the lender, not

interest.

          The OpCo Noteholders and the Senior Creditors Committee provided substantially

similar answers to the hypothetical. Both creditor groups recognized that the reinvestment fee

was not for the use or forbearance of money. (ECF No. 1859 at 11 (“It is a remedy imposed

upon the borrower when it no longer borrows money, after having promised to do so for a fixed

term.”); ECF No. 1862 at 17 (“[The fee] compensates the lender for its actual damages by

obligating the initial borrower to reimburse the lender for the cost of relending the funds that the




18 / 43
     Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 19 of 43




borrower had agreed to borrow for a specified period.”)). Further, the fee is unlike interest

because it does not grow as a function of time. (ECF No. 1859 at 11). The reinvestment fee

becomes due upon the closing of the replacement loan. (ECF No. 1862 at 18). The fee is

entirely contingent on future market events.

          Ultra also acknowledged that the reinvestment fee would be allowed under § 502. (ECF

No. 1860 at 15 (“That brokerage fee plainly does not qualify as unmatured interest under §

502(b)(2).”)). Ultra noted that because the hypothetical lender has not borrowed money from the

broker, the fee does not qualify as unmatured interest. (ECF No. 1860 at 15). Rather, Ultra

characterizes the fee as the transaction cost of finding a new borrower. (See ECF No. 1860 at

15-16). Ultra also raised concerns that the hypothetical would be economically impractical and

would potentially subject the borrower to “unlimited liability upon prepayment.” (ECF No. 1860

at 14). Qualms about the practicality of the hypothetical aside, Ultra’s characterization of the

reinvestment fee is a mere transaction cost does not distinguish the fee from the Make-Whole

Amount.

          The sole economic difference between the hypothetical and the Make-Whole in this case

is that the Make-Whole in this case eliminates the broker. Rather than paying the broker to find

the alternative borrower, the Make-Whole recipients accept the identical amount of funds. The

compensation to the borrower represents liquidated damages stemming from prepayment,

whether it is structured as a Make-Whole or a reinvestment fee. The hypothetical illustrates an

economic equivalent of the make whole, and it is apparent that neither the hypothetical nor the

Make-Whole is unmatured interest.




19 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 20 of 43




          5. The Make-Whole Amount is not the Economic Equivalent of Unmatured Interest

          Ultra argues that the Make-Whole is the economic equivalent of unmatured interest. This

is incorrect. Applying the Court’s definitions, the economic equivalent of interest must be the

economic equivalent of consideration for the use or forbearance of another’s money accruing

over time. A claim is the economic equivalent of unmatured interest if, in economic reality, it is

the economic substance of unmatured interest. Pengo, 962 F.2d at 546. If it is the economic

equivalent of interest, the claim must be disallowed regardless of the parties’ labels. See id. The

Make-Whole Amount is not an economic equivalent of unmatured interest.

          Economic substance, rather than party labels, determines whether an amount is

unmatured interest. In re Chateaugay Corp., 109 B.R. 51, 57 (Bankr. S.D.N.Y. 1990) (“[T]he

essential factor guiding this Court in making its determination . . . is the underlying economic

substance of the transaction.”). If a debt fits within the definition of unmatured interest, it is

disallowed by § 502(b)(2), regardless of its superficial label. See id.

          The Fifth Circuit expressly adopted that understanding in Pengo, 962 F.2d at 543. In

Pengo, the Fifth Circuit held that an unamortized original issue discount (“OID”) is disallowed

by § 502(b)(2) because it is the economic equivalent of unmatured interest. Id.

          OID notes are issued for less than face value. For example, an issuer might receive $90

for a note with a face value of $100. The issuer receives $90 up front, but agrees to repay $100

over the life of the note. That $10 difference would, in economic fact, be compensation “for the

delay and risk involved in the ultimate repayment of monies loaned.” Id. at 546. The difference

is earned over the note’s term as it amortizes, and in the event of a bankruptcy petition, unearned

amounts are the economic equivalent of unmatured interest. Id.




20 / 43
     Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 21 of 43




          In deciding that unamortized OID fell within the scope of unmatured interest, the Fifth

Circuit followed an analysis similar to what this Court applies here. First, it explained the

mechanics of OID loans, noting that OID “is in the nature of additional interest,” and that it

amortizes over time. See id. at 546 (internal quotations omitted). Next, while the Fifth Circuit

did not define unmatured interest, it stated that OID compensates a lender for “the delay and risk

involved” with lending money. Id. Because the economic facts showed that unamortized OID

fit within the meaning of unmatured interest, it was disallowed under § 502(b)(2). Id. (“The

‘unmatured interest’ bankruptcy rule and the economic notion of ‘original issue discount’

intersect to form the legal nexus for our decision-making.”). Put simply, the Fifth Circuit

compared the mechanics of OID to a common understanding of unmatured interest. Because

OID’s round peg fit within unmatured interest’s round hole, OID was the economic equivalent of

unmatured interest. See id.

          The Pengo court also noted that both the Senate and House Reports describe OID as a

form of unmatured interest disallowed under § 502(b)(2). Id. (citing S. Rep No. 989, 95th Cong.,

2d Sess. 62, reprinted in 1978 U.S.C.C.A.N. 5787, 5848 (noting § 502 disallows “any portion of

prepaid interest that represents an original discounting of the claim, yet that would not have been

earned on the date of bankruptcy”); H.R. Rep. No. 595, 95th Cong., 2d Sess. 352, reprinted in

U.S.C.C.A.N. 5963, 6308).

          Applying Pengo to the case at hand, the Make-Whole Amount is distinguishable from

OID and is not an economic equivalent of unmatured interest. The Make-Whole Amount does

not compensate the Note Claimants for “the delay and risk involved” with lending money. Id.

Rather than compensating for delay or risk, the Make-Whole Amount compensates for actual

pecuniary loss. Further, while the timing of prepayment affects damages suffered, the Make-




21 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 22 of 43




Whole Amount does not amortize or accrue over time. Unlike OID, the Make-Whole Amount is

a square peg, one which cannot be shoved into a round hole. The Make-Whole Amount is not

the economic equivalent of unmatured interest.

          In re Doctors Hospital of Hyde Park, Inc., 508 B.R. 697 (Bankr. N.D. Ill. 2014), which

Ultra relies on, provides an unpersuasive comparison of OID and make-wholes. There, the

bankruptcy court held that a make-whole (described as a “Yield Maintenance Premium”) was

both a liquidated damages clause and unmatured interest. Id. Without further explanation,

Doctors Hospital stated that “[n]othing about the nature of liquidated damages necessarily

excludes interest, or vice versa.” Id. The court likened the make-whole to OID. Id. at 705

(citing In re Chateaugay, 961 F.2d at 380). However, that comparison was based on the

understanding that “[b]oth OID and yield maintenance premiums are one-time charges to

compensate the lender for lending . . . .” Id.

          The Court respectfully disagrees with Doctors Hospital for two reasons.          First, as

discussed, this Make-Whole Amount is distinguishable from OID. Contrary to the Doctors

Hospital court’s assertion, OID is not a one-time charge. OID is amortized and, like interest, it is

earned over the term of the loan. See Pengo, 962 F.2d at 546. The Make-Whole Amount is

distinguishable from interest because it does not accrue over time. Second, while “[n]othing

about the nature of liquidated damages necessarily excludes interest,” Doctors Hospital fails to

explain how this Make-Whole Amount could be considered interest. See Doctors Hosp., 508

B.R. at 706. Beyond the false parallel between make-wholes and OID as one-time charges,

Doctors Hospital provides no persuasive explanation why make-wholes “serve the purpose of

interest in economic reality.” Id. at 705. The law in this circuit is that § 502(b)(2) disallows

amounts seeking the economic equivalent of unmatured interest. The Make-Whole Amount does




22 / 43
     Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 23 of 43




not compensate for the use or forbearance of money, and it does not accrue over time. It is not

the economic equivalent of unmatured interest.

          Ultra argues that the Make-Whole Amount merely compensates the Note Claimants for a

portion of the unmatured interest owed on the petition date. In Ultra’s view, the Note Claimants

were owed a certain amount of unmatured interest under the Notes as of the petition date, and the

Make-Whole Amount is equivalent to a slice of that unmatured pie. Therefore, according to

Ultra, the Make-Whole Amount must be disallowed. Section 502(b)(2) disallows a claim “to the

extent that” it is for unmatured interest. Ultra is correct that any claim for unmatured interest

must be disallowed, whether that claim represents the full amount of unmatured interest owed

under nonbankruptcy law or only a portion thereof. However, the Fifth Circuit noted that when

analyzing whether a make-whole is unmatured interest, “much depends on the dynamics of the

individual case. Ultra, 943 F.3d at 765. Resolution of those dynamics requires consideration of

“multifarious, fleeting, special, narrow facts that utterly resist generalization.” U.S. Bank Nat’l

Ass’n ex rel. CWCapital Asset Mgmt. LLC v. Vill. At Lakeridge, LLC, 138 S. Ct. 960, 968 n.6

(2018); see Ultra, 943 F.3d at 765. Ultra’s view oversimplifies the Make-Whole Amount and

fails to engage with the economic reality that the Make-Whole Amount does not compensate the

Note Claimants for the use or forbearance of money.

          As discussed, the Make-Whole Amount compensates the Note Claimants for damages

based on the prepayment or acceleration of the Notes. Absent the Make-Whole, if Ultra prepaid

the Notes, the Note Claimants would be deprived of the interest expected to accrue between the

date of prepayment and the original maturity date of the Notes. That amount would undoubtedly

be unmatured interest. It also equals the maximum amount of compensable damages under the




23 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 24 of 43




Make-Whole. Ultra believes that fact leads to the conclusion that the Make-Whole Amount is

the economic equivalent of unmatured interest. That conclusion is incorrect.

          The Make-Whole Amount does not become the economic equivalent of unmatured

interest merely because the Make-Whole formula references interest rates. The differential

between the contractual interest rate and the reinvestment interest rate is the logical measure of a

noteholder’s damages. Courts recognize that reference to an interest rate differential does not

transform a make-whole into unmatured interest. See In re Sch. Specialty, Inc., No. 13-10125

(KJC), 2013 WL 1838513, at *4 (Bankr. D. Del. Apr. 22, 2013) (allowing claim for make whole

“calculated by discounting future interest payments using an interest rate tied to Treasury Note

performance”).

          It is neither surprising nor dispositive that the high-water mark of damages a lender may

suffer when a loan is paid off ahead of schedule is equal to the expected interest lost. From a

lender’s perspective, interest is the benefit of the bargain.       However, contrary to Ultra’s

argument, the Make-Whole formula does not provide the Note Claimants with a portion of the

full amount owed for the use or forbearance of the Note Claimants’ money. Rather, the Make-

Whole builds the upper limit of unmatured interest into a formula designed to compensate the

Note Claimants for actual damages. The Make-Whole does not give the Note Claimants a slice

of the unmatured interest pie. Unmatured interest is merely an ingredient in the liquidated

damage pie.

          The Make-Whole formula is also not an example of clever attorneys drafting around the

provisions of § 502. The Make-Whole measures the Note Claimants potential economic loss

based on the remaining principal at the time of acceleration and a comparison between the

interest rates under the Notes and available reinvestment rates. The resulting Make-Whole




24 / 43
     Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 25 of 43




Amount is not a cost for the use or forbearance of the Noteholders’ money, which had not yet

accrued on the petition date. Nor is it the economic equivalent of that amount. It is a principled

economic estimation of the damages suffered by the Note Claimants after Ultra defaulted on the

Notes.

          Ultra advances a theory where the economic equivalent of unmatured interest equates to

anything Ultra believes is similar to unmatured interest. The parameters of Ultra’s broad view of

an economic equivalent are uncertain. What is certain is that Congress disallowed claims for

“unmatured interest” in bankruptcy. 11 U.S.C. § 502(b)(2). Just as a federal court cannot

narrow the scope of § 502(b)(2) by allowing some forms of unmatured interest, a court cannot

widen the scope by disallowing claims that are not for unmatured interest. Pengo teaches that

unmatured interest is determined based on economic reality, not by contractual labels. 962 F.2d

at 546 (“For OID constitutes a ‘method of providing for and collecting what in economic fact is

interest to be paid to compensate for the delay and risk involved in the ultimate repayment of

monies loaned.’”).     Despite this, Ultra reads Pengo as expanding § 502(b)(2) to disallow

unmatured interest and other amounts that (in its view) seem similar to unmatured interest. (See

ECF No. 1860 at 10 (arguing unmatured interest includes “its economic substitutes”)). Yet,

Congress was clear that § 502(b)(2) disallows only unmatured interest.

          Ultra resists defining unmatured interest because “much depends on the dynamics on the

individual case.” (ECF No. 1860 at 7 (quoting Ultra, 943 F.3d at 765)). Ultra argues that

because “[t]he Make-Whole Amount was expressly intended to serve as an economic substitute

for the Creditors’ expected future interest payments,” the Make-Whole Amount is the economic

equivalent of unmatured interest. (ECF No. 1860 at 11 (emphasis added)). However, without a




25 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 26 of 43




workable definition of unmatured interest, it is impossible to determine whether a make-whole is

the economic equivalent of unmatured interest.

          Notably, Ultra frequently stressed that Pengo disallows claims for the economic

equivalent of unmatured interest. Yet, at various points in its briefing, Ultra’s reading of Pengo

shifts. At times, Ultra suggests that Pengo disallows claims for the economic substitute of

unmatured interest. (E.g., ECF No. 1860 at 10 (“In short, the critical lesson of Pengo is that

‘unmatured interest’ under § 502(b)(2) must be defined to include not only amounts traditionally

labeled as ‘interest,’ but also amounts that represent an economic substitute for traditional

interest.”); ECF No. 1834 at 16 (“[T]he Make-Whole Amount in the MNPA was expressly

designed to serve as an economic substitute for unmatured interest . . . .”)). An equivalent and a

substitute are not, for lack of a better word, equivalent.

          The reason for this subtle shift in terminology is clear: the Make-Whole Amount cannot

be categorized as the equivalent of interest. The Make-Whole Amount does not compensate the

Note Claimants for the use or forbearance of their money. It is not interest and it is not the

economic equivalent of interest.      Ultra attempts to avoid this issue by framing Pengo as

disallowing substitutes for unmatured interest. Whether or not the Make-Whole Amount is a

“substitute” for unmatured interest, Pengo says nothing about substitutes. Pengo disallows

equivalents because an equivalent to unmatured interest is economically identical to unmatured

interest. That is what Congress chose to disallow. A substitute is not an equivalent. When a

restaurant diner substitutes a $10.00 slice of salmon for $10.00 of chopped grilled chicken on a

Caesar salad, it is not because salmon and grilled chicken (even at the equivalent price) are the

same. She does so because they are different. Section 502(b)(2) disallows claims for unmatured




26 / 43
       Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 27 of 43




interest, not amounts that parties contract to pay instead of interest. The Make-Whole Amount is

allowed under § 502 of the Bankruptcy Code.

    b. The Solvent-Debtor Exception
          The second question before the Court is whether the “solvent-debtor exception” survived

the enactment of the Bankruptcy Code, and if so, whether the exception entitles the Class 4

Creditors to post-petition interest at the MNPA and RCF default rates.3 The answer to both

questions is yes. The parties agree that Ultra was “massively solvent” at confirmation, and that

the Class 4 Claimants are entitled to receive some amount of post-petition interest. Ultra argues

that post-petition interest should be limited to the federal judgment rate. However, “absent

compelling equitable considerations, when a debtor is solvent, it is the role of the bankruptcy

court to enforce the creditors’ contractual rights.” In re Dow Corning Corp., 456 F.3d 668, 679

(6th Cir. 2006).       For the reasons that follow, this Court upholds the Class 4 Claimants’

contractual rights.

          1. The Historical Basis of the Solvent-Debtor Exception

          Under § 502(b)(2), interest as part of a claim ceases to accrue upon the filing of a

bankruptcy petition. However, in some circumstances, creditors may demand post-petition

interest on their claims. See 11 U.S.C. § 506. Historically, one such circumstance allowed

unsecured creditors of a solvent debtor to receive post-petition interest on their claims.

          Courts have heard disputes between solvent debtors and their creditors over the right to

post-petition interest for nearly three hundred years. Over the centuries, courts developed a

solvent-debtor exception to the general bankruptcy rule that interest stops accruing on the

3
  Because the Make-Whole Amount is allowed under § 502 of the Bankruptcy Code, the Court does not decide
whether the solvent-debtor exception also permits recovery of the Make-Whole Amount. While the solvent-debtor
exception is rooted in a court’s duty to enforce creditors’ contractual rights, the exception has traditionally been
utilized only to award post-petition interest. Because the Make-Whole Amount is not interest, it is unclear whether
the solvent-debtor exception provides an alternative basis for the Note Claimants to recover the Make-Whole
Amount.


27 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 28 of 43




petition date. The rationale for the exception is as obvious as it is uncontroversial: an individual

with the means to pay his debts in full should be required to do so. See Johnson v. Norris, 190 F.

459, 466 (5th Cir. 1911) (“The bankrupts should pay their debts in full, principal and interest to

the time of payment, whenever the assets of their estates are sufficient.” (emphasis added)).

          The solvent-debtor exception, rooted in English bankruptcy law, long predates the

Bankruptcy Code. Lorde Chancellor Hardwicke first recognized the exception in Bromley v.

Goodere, (1743) 1 Atkyns 75. There, certain creditors held notes with an entitlement to interest.

Following a thirty-year bankruptcy proceeding, a surplus remained after the creditors were paid

the full principal of the notes, as well as contractual interest up to the date of the bankruptcy. Id.

at 79. Lord Chancellor Hardwicke held that, due to the surplus assets, the creditors were entitled

to recover post-bankruptcy interest before any distribution could be made to the debtor’s heirs.

Id. Subsequent English cases adopted this solvent-debtor exception. E.g., Ex parte Mills, 2

Vesey, Jr., 295; Ex parte Clarke, 4 Vesey, Jr., 676.

          Congress exercised its Constitutional power to adopt uniform bankruptcy law in 1898,

when it passed the Bankruptcy Act.4 U.S. Const. art. I. § 8, cl. 4; Bankruptcy Act of 1898, ch.

541, 30 Stat. 544.     Interpreting the Bankruptcy Act, the Supreme Court “naturally assume[d]

that the fundamental principles upon which [England’s bankruptcy system] was administered

were adopted by [the United States] when we copied th[at] system.” Sexton v. Dreyfus, 219 U.S.

339, 344 (1911). One fundamental principle of English bankruptcy adopted in the Bankruptcy

Act was the suspension of interest accrual as of the petition date. City of New York v. Saper, 336

U.S. 328, 330-31 (1949); see also Dreyfus, 219 U.S. at 344 (stating “[n]o one doubts interest on

unsecured debt stops” accruing on the petition date).

4
  Prior to passage of the Bankruptcy Act of 1898, Congress passed three short-lived bankruptcy statutes: The
Bankruptcy Act of 1800, the Bankruptcy Act of 1841, and the Bankruptcy Act of 1867. Those Acts were repealed
after three, two, and eleven years, respectively.


28 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 29 of 43




          The Bankruptcy Act expressly disallowed unmatured interest as part of a claim. Section

63 of the Bankruptcy Act dealt with claims allowance, and provided:

          Debts of the bankrupt may be proved and allowed against his estate which are
          founded upon (1) a fixed liability . . . owing at the time of the filing of the petition
          by or against him, whether then payable or not, with any interest thereon which
          would have been recoverable at that date . . . (5) provable debts reduced to
          judgments after the filing of the petition . . . less costs incurred and interest
          accrued after the filing of the petition and up to the time of the entry of such
          judgments.

Bankruptcy Act of 1938, ch. 575, § 63, 52 Stat. 840 (repealed) (emphasis added). Section 63

disallowed post-petition on both secured and unsecured claims. See id.; In re Al Copeland

Enters., Inc., 133 B.R. 837, 840 (Bankr. W.D. Tex. 1991).

          Despite that fundamental principle, the solvent-debtor exception entitled creditors of a

solvent debtor to recover post-petition interest. Courts consistently applied the solvent-debtor

exception under the Bankruptcy Act. Am. Iron & Steel Mfg. Co. v. Seaboard Air Line Ry., 233

U.S. 261, 266-67 (1914) (“Even in bankruptcy . . . it has been held, in the rare instances where

the assets ultimately proved sufficient for the purpose, that creditors were entitled to interest

accruing after adjudication.”); see also Sword Line, Inc. v. Indus. Comm’r of N.Y., 212 F.2d 865,

870 (2d Cir. 1954) (“[I]nterest ceases upon bankruptcy in the general and usual instances noted

and unless the bankruptcy bar proves eventually nonexistent by reason of the actual solvency of

the debtor.”).

          The Bankruptcy Act’s treatment of unmatured interest was nearly identical to §

502(b)(2). Prior to Congresses’ adoption of the Bankruptcy Code, courts understood that “in the

case of a solvent bankrupt the bankruptcy court should be guided by the contract between the

bankrupt and its creditors rather than by the distinct principles of equity jurisprudence.” In re

Chicago, Milwaukee, St. Paul & Pac. R.R. Co., 791 F.2d 524, 531 (7th Cir. 1986).




29 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 30 of 43




          In Johnson v. Norris, the Fifth Circuit squarely held that creditors of a solvent debtor may

recover post-petition interest, notwithstanding the plain text of § 63 of the Bankruptcy Act. 190

F. at 460 (“The rule in bankruptcy for the computation of interest on claims to the date of filing

the petition has no application to a solvent estate.” (emphasis added)). The trustee in Norris had

$88,432 on hand after paying all creditors in full, including pre-petition interest. Id. at 461. The

debtors contended that the creditors were “entitled to collect only the principal of their claims

and interest to the date of the filing of the voluntary petition, and that therefore the entire surplus

should be returned to the bankrupts.” Id.

          The Fifth Circuit noted that in a typical case there is no dispute that § 63 disallows post-

petition interest. Id. (“Ordinarily no question as to subsequently accruing interest can arise, for it

is a very rare occurrence that a surplus is left after paying the principal and interest to the date of

the filing of the petition.”). However, that general rule promoted equitable distribution of limited

assets, a consideration that was inapplicable to a solvent estate. Id. at 462 (“It was not intended

to be applied to a solvent estate. It was not in the contemplation of Congress that a solvent estate

would be settled in the bankruptcy courts.”). Thus, the Fifth Circuit applied the solvent-debtor

exception and held that “[w]hether we are governed by the apparent intention of Congress as

shown by the general purpose of the bankruptcy law, or by the general principles of equity, the

result would be the same. The bankrupts should pay their debts in full, principal and interest to

the time of payment, whenever the assets of the estate are sufficient.” Id. at 466.

          Multiple circuit courts followed Norris’ lead. E.g., Littleton v. Kincaid, 179 F.2d 848,

852 (4th Cir. 1950) (“Ordinarily interest on claims against a bankrupt estate runs to the filing of

the petition in bankruptcy . . . [pursuant to] Section 63 . . . . [But] when [solvency] . . . occurs

interest is payable out of this surplus to the date of payment.” (citations omitted)); Brown v. Leo,




30 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 31 of 43




34 F.2d 127, 127 (2d Cir. 1929) (“[T]he time when interest stops . . . has already been fixed as a

matter of law as the date of the filing of the petition . . . . But this estate will be solvent, and

neither the rule nor the reason for stopping interest at the date of the filing of the petition applies

to an estate which turns out to be solvent.” (citations omitted)). Some courts went further and

held that there is an obligation to enforce the solvent-debtor exception in cases where a claim

included a contractual right to post-petition interest. See Ruskins v. Griffiths, 269 F.2d 827, 832

(2d Cir. 1959) (“[W]here there is no showing that the creditor entitled to the increased interest

caused any unjust delay in the proceedings, it seems to us the opposite of equity to allow the

debtor to escape the expressly-bargained-for” contractual interest provision); In re Int’l Hydro-

Elec. Sys., 101 F. Supp. 222, 225 (D. Mass. 1951) (“Fairness requires that the debenture holders

who were compelled to wait for their interest payments should receive the compensation which

the indenture provided they should be paid in such an eventuality.”).

          2. Adoption of the Bankruptcy Code did not Abrogate the Solvent-Debtor Exception

          There is no doubt that courts recognized a solvent-debtor exception to § 63 of the

Bankruptcy Act. When Congress enacted the Bankruptcy Code, Congress confirmed that section

502(b)(2) incorporated the principle that “interest stops accruing at the date of the filing of the

petition.” S. Rep. No. 95-989, at 63 (1978), reprinted in 1978 U.S.C.C.A.N. 5963, at 6309. In

fact, § 502(b)(2) is “closely analogous” to § 63 of the Bankruptcy Act. In re Dow Corning

Corp., 244 B.R. 678, 684 (Bankr. E.D. Mich. 1999). The primary change from pre-Code

practice was the adoption of § 506(b), which allows over-secured creditors to recover post-

petition interest up to the value of the collateral in all cases. Rake v. Wade, 508 U.S. 464, 471

(1993). Absent clear Congressional intent, provisions of the Bankruptcy Code did not abrogate

universally recognized legal principles under the Bankruptcy Act.           E.g., Gladstone v. U.S.




31 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 32 of 43




Bancorp, 811 F.3d 1133, 1139-40 (9th Cir. 2016). Nothing in the legislative history of the

Bankruptcy Code or § 502(b)(2) suggests that Congress intended to defang the solvent-debtor

exception.

          Parsing legislative history is always a murky business. However, if Congress intended to

abandon the universal principle that a capable individual must fully repay his debts,

Congressional silence on the issue would be curious. The Supreme Court has made clear that it

“will not read the Bankruptcy Code to erode past bankruptcy practice absent a clear indication

that Congress intended such a departure.” Cohen v. de la Cruz, 523 U.S. 213, 221 (1998); see

also Midatlantic Nat’l Bank v. N.J. Dep’t of Envtl. Prot., 474 U.S. 494, 501 (1986) (“The normal

rule of statutory construction is that if Congress intends for legislation to change the

interpretation of a judicially created concept, it makes that intent specific.”). Congress gave no

indication that it intended to erode the solvent debtor exception.

          Equitable considerations support the solvent-debtor exception. Limiting claims to pre-

petition interest is of overwhelming consequence when creditors must share a limited pool of

assets, but that limitation is without cause when the debtor can afford to pay all of its debts. UPS

Cap. Bus. Credit v. Gencarelli (In re Gencarelli), 501 F.3d 1, 7 (1st Cir. 2007); In re Chemtura

Corp., 439 B.R. 561, 605 (Bankr. S.D.N.Y. 2010) (“With a solvent debtor, issues as to fairness

amongst creditors, in sharing a limited pie, no longer apply.”). Instead, when the debtor is

solvent, the equitable tug exists between unsecured creditors and the debtor’s equity holders.

The solvent-debtor exception ensures that the debtor does not receive a windfall at the expense

of its creditors. See In re Carter, 220 B.R. 411, 416-17 (Bankr. D.N.M. 1998) (“[I]f the Court

were to modify the originally contracted for [default] interest rate . . . , it would result in a

windfall to the Debtor . . . at the [creditors’] expense.”).




32 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 33 of 43




          Norris recognized that rationale over one hundred years ago, and it remains persuasive to

this day. Nothing in the legislative history surrounding the adoption of the Bankruptcy Code

suggests that Congress intended to eliminate the solvent-debtor exception.             This may be

unsurprising given the Norris court’s recognition that bankruptcy law “was not intended to be

applied to a solvent estate. It was not in the contemplation of Congress that a solvent estate

would be settled in the bankruptcy courts.”        190 F. at 462.    That observation applies as

persuasively to Congresses’ deliberation of the Bankruptcy Code as it did to deliberations of the

Bankruptcy Act.       There is no reason why Congress would allow solvent debtors to wield

bankruptcy as a sword to slash valid debts. The solvent-debtor exception was “sufficiently

widespread and well recognized” under the Bankruptcy Act to survive adoption of the

Bankruptcy Code, absent a clear legislative intent to the contrary. See Hartford Underwriters

Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 10 (2000). No such intent was present when

Congress passed the Bankruptcy Code. Elimination of the solvent-debtor exception would allow

solvent debtors to realize windfalls by virtue of bankruptcy, while reneging on valid contractual

debt. Id. Neither legal, equitable, or contractual principles favor such an outcome.

          Numerous courts recognize that the solvent-debtor exception survived enactment of the

Bankruptcy Code. See, e.g., In re Gencarelli, 501 F.3d at 7 (“[T]he equities strongly favor

holding the [solvent] debtor to his contractual obligations as long as those obligations are legally

enforceable under applicable nonbankruptcy law.”); In re Dow Corning Corp., 456 F.3d 668,

679 (6th Cir. 2006) (holding solvent debtor must pay post-petition interest and remanding to

determine whether contractual default rate or contractual non-default rate applied); In re

Schoeneberg, 156 B.R. 963, 972 (Bankr. W.D. Tex. 1993) (in a solvent debtor case the “weight

of prior case law . . . convinces this Court that, when there was a prepetition contract between the




33 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 34 of 43




parties that provided for interest, it is that contract rate which should be applied”); In re Beck,

128 B.R. 571, 573 (Bankr. E.D. Okla. 1991) (“The scale balancing the equities . . . is

overwhelmingly tilted toward restoring the creditor to as near a position as the creditor would

have occupied absent bankruptcy before benefitting the Debtors with surplus funds.”).

          Legislative history after the adoption of the Bankruptcy Code also shows that the solvent-

debtor exception enjoys continued vitality. The history of § 1124 of the Bankruptcy Code

indicates that Congress intended that a solvent debtor’s creditors should receive post-petition

interest. Section 1124 sets out the conditions that must be satisfied for a class of claims to be

unimpaired in a chapter 11 plan. Before 1994, § 1124(3) stated that a claim was unimpaired

where “the holder of such claim . . . receive[d] . . . cash equal to . . . the allowed amount of such

claim.” 11 U.S.C. § 1124(3) (1988). Congress removed that provision in direct response to a

bankruptcy court’s decision in In re New Valley Corp., 168 B.R. 73 (Bankr. D.N.J. 1994).

          In New Valley, the court confirmed a solvent debtor’s chapter 11 plan. The plan left a

class of unsecured creditors unimpaired, despite limiting the class’ claims to prepetition interest

while providing a recovery to a junior class. The debtor’s argued that because § 1124(3) only

required that unimpaired creditors receive the allowed amount of their claims, paying post-

petition interest was not necessary. The bankruptcy court agreed and confirmed the plan.

          Congress quickly rejected that result by removing § 1124(3) from the Bankruptcy Code.

The House Reporter states that:

          The principal change in this section . . . relates to the award of postpetition
          interest. In a recent Bankruptcy Court decision in New Valley, unsecured
          creditors were denied the right to receive postpetition interest on their allowed
          claims even though the debtor was liquidation and reorganization solvent. The
          New Valley decision applied section 1124(3) of the Bankruptcy Code literally by
          asserting . . . that a class that is paid the allowed amount of its claims in cash on
          the effective date of a plan is unimpaired under section 1124(3), therefore is not
          entitled to vote, and is not entitled to receive postpetition interest . . . . In order to



34 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 35 of 43




          preclude this unfair result in the future, the Committee finds it appropriate to
          delete section 1124(3) from the Bankruptcy Code.

H.R. Rep No. 103-835, at 47-48 (1994), reprinted in 1994 U.S.C.C.A.N. 3340. The repeal of §

1124(3) illustrates that, by adopting the Bankruptcy Code, Congress did not intend to eliminate

the solvent-debtor exception. The principle that unsecured creditors of a solvent debtor are

entitled to post-petition interest continues to exist under the Bankruptcy Code.        Congress

expressly recognized that the amendment after New Valley was meant to “preclude” the “unfair

result” of depriving such creditors of post-petition interest “in the future.” Id.

          The Class 4 Claimants here find themselves in an identical situation as the creditors in

New Valley. Depriving the Class 4 Claimants of their bargained for interest would allow Ultra’s

equity holders to realize an unjust windfall. Congress did not intend such a result. Moreover,

depriving the Class 4 Claimants of post-petition interest would run counter to a “monolithic

mountain of authority,” developed over nearly three hundred years in both English and American

courts, holding that a solvent debtor must make its creditors whole. See Ultra, 943 F.3d at 760.

Congresses’ amendment to the Bankruptcy Code after the New Valley decision supports the

conclusion that the solvent-debtor exception remains.

          3. The Solvent-Debtor Exception is not Rooted in § 105(a)

          This review of competing statutes, legislative history, amendments to the Code, and case

law may appear both sprawling and technical. These are the tools available to interpret the

Bankruptcy Code. The task is delicate. The mechanics of the solvent-debtor exception and the

precise manner of its incorporation into the Bankruptcy Code is similarly nuanced. However, it

is crucial to remember that the exception’s reason for existence is plain: a “fortunate” debtor

must repay its creditors.




35 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 36 of 43




          While the solvent-debtor exception survives, it must be applied within the parameters of

the Bankruptcy Code. See Gencarelli, 501 F.3d at 7. A bankruptcy court is undoubtedly

forbidden from exercising equitable powers “in contravention of the Code.” Law v. Siegel, 571

U.S. 415, 423 (2014); see 11 U.S.C. § 105(a). Any explanation of the exception as a gloss to §

502(b)(2), allowing unmatured interest as part of a claim, is foreclosed by Law v. Siegel. Such

an understanding plainly contravenes the Bankruptcy Code. Thus, the Court must look to other

provisions of the Bankruptcy Code to understand the solvent-debtor exception’s operation.

          This Court is mindful of the Supreme Court’s admonishment of bankruptcy courts using

roving equity to disregard provisions of the Bankruptcy Code. Id. However, the Fifth Circuit

has “caution[ed] against an overly literal interpretation of the Bankruptcy Code,” instead

encouraging interpretations based on “careful review of the statutory language, legislative

history, and public policy considerations . . . .” CompuAdd Corp. v. Tex. Instruments Inc. (In re

CompuAdd Corp.), 137 F.3d 880, 882 (5th Cir. 1998). Law v. Siegel dealt with a bankruptcy

court’s use of its equitable powers to rewrite the Code based on what that court thought was fair.

517 U.S. at 423. The solvent-debtor exception, while equitable in nature, does not lend itself to

whimsical application by courts. It is triggered when one concrete fact exists: the estate’s assets

exceed its liabilities. Its application is similarly straightforward: creditors are paid the post-

petition interest to which they are legally or contractually entitled.

          4. The Best Interest of Creditors Test is not the Source of the Exception

          Ultra suggests that Congress codified some aspects of the solvent-debtor exception in §

1129(a)(7) of the Bankruptcy Code, but that suggestion lacks merit. Ultra’s vision of the

solvent-debtor exception under the Bankruptcy Code is that unimpaired creditors are simply




36 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 37 of 43




entitled to the same post-petition interest as impaired creditors. There is neither a textual nor

historical basis for that assertion.

          Section 1129(a)(7), commonly known as the best interest of creditors test, prohibits

confirmation of a chapter 11 plan if a dissenting impaired class would receive less than it would

in a chapter 7 liquidation. Because an unsecured creditor in chapter 7 is entitled to receive post-

petition “interest at the legal rate” before funds may be distributed to the debtor, Ultra argues that

Congress incorporated the solvent-debtor exception into the best interest of creditors test. See 11

U.S.C. § 726(a)(5).

          One problem with Ultra’s argument is that the best interest of creditors test already

existed in the Bankruptcy Act. Section 366(2) of the Bankruptcy Act provided that “[t]he court

shall confirm an arrangement if satisfied that . . . it is for the best interests of the creditors.”

Bankruptcy Act of 1938, ch. 575, § 366, 52 Stat. 840, 911. Section 366(2) was “broadly

interpreted to require a comparison between what creditors would receive under the composition

offer and what they would receive in liquidation of the estate. Where the composition offer

would pay creditors considerably less than they might reasonably expect to realize in liquidation,

the composition . . . was not for the best interest of creditors.” In re Gilchrist Co., 410 F. Supp.

1070, 1074 n.2 (E.D. Pa. 1976) (citations omitted).

          Section 1129(a)(7) of the Bankruptcy Code restates the test found in § 366 of the

Bankruptcy Act. See In re SM 104 Ltd., 160 B.R. 202, 219 (Bankr. S.D. Fla. 1993) (“Section

1129(a)(7) sets out the financial minimum that assenting creditors in an assenting class can

impose on dissenting creditors within that class. This minimum was drawn from the best

interests test that came to the Bankruptcy Code from the old [Bankruptcy Act].”).




37 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 38 of 43




          Again, the solvent-debtor exception was widely recognized under the Bankruptcy Act.

The best interest of creditors test also existed under the Bankruptcy Act. Section 502(b)(2) and §

1129(a)(7) of the Bankruptcy Code closely mirror their predecessor provisions in the Bankruptcy

Act. Nothing in the legislative history suggests Congress intended to eliminate the solvent-

debtor exception or that Congress incorporated it into § 1129(a)(7) of the Bankruptcy Code. See

In re Dow Corning, 244 B.R. at 684 (citing H.R. Rep. No. 95-595, at 353 (1977)).

          A second problem with Ultra’s argument is based upon the plain text of the Bankruptcy

Code. Section 1129(a)(7) expressly applies only to impaired creditors in a cramdown scenario.

Nothing in the text of the Bankruptcy Code applies § 1129(a)(7) to unimpaired creditors. Nor

does any provision of the Bankruptcy Code give unimpaired creditors a right to interest at the

legal rate under § 726(a)(5). Instead, the Bankruptcy Code is silent regarding an unimpaired

creditor’s right to post-petition interest.

          5. The Fair and Equitable Test is not the Source of the Exception

          The Class 4 Claimants’ argument that the solvent-debtor exception is rooted in the fair

and equitable test under § 1129(b)(1) faces a similar issue as Ultra’s argument regarding the best

interest of creditors test. Section 1129(b)(1) requires a plan to be “fair and equitable” before a

court may allow confirmation. 11 U.S.C. § 1129(b)(1). “‘Fair and equitable’ (a redundant term)

should be pictured vertically, as it ‘regulates priority among classes of creditors having higher

and lower priorities.’” In re Tribune Co., 972 F.3d 228, 232 (3d Cir. 2020) (quoting Markell, A

New Perspective on Unfair Discrimination in Chapter 11, 72 Am. Bankr. L.J. 227, 228 (1998)).

Thus, a plan must be fair and equitable as between interest holders of higher and lower priorities.

Id.




38 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 39 of 43




          As with the best interest of creditors test, the fair and equitable test only applies “with

respect to each class of claims or interests that is impaired under, and has not accepted, the plan.”

11 U.S.C. § 1129(b)(1). Nothing in the Bankruptcy Code applies the fair and equitable test to

unimpaired classes of creditors. For that reason, a bankruptcy court cannot apply the test to

determine whether a plan that limits or denies post-petition interest to unimpaired creditors, but

awards a recovery to equity holders, is fair and equitable.

          6. The Solvent-Debtor Exception Entitles the Class 4 Claimants to Post-Petition Interest

          No single provision of the Bankruptcy Code explains the solvent-debtor exception on its

own. However, piecing these Bankruptcy Code provisions together, the solvent-debtor exception

works as follows. Section 1124 sets out what the Class 4 Claimants are entitled to receive under

Ultra’s plan. Section 1124 requires that the plan leaves the Claimants’ “legal, equitable, and

contractual rights” unaltered. 11 U.S.C. § 1124(1). This encompasses a panoply of rights,

derived from a number of different sources. The starting points are the MNPA and RCF, without

which the Class 4 Claimants would have no contractual rights, and thus, no legal or equitable

rights in this bankruptcy case. The MNPA gives the Note Claimants a contractual right to the

Make-Whole Amount and interest at the default rate. The RCF gives the RCF Claimants a right

to interest at the default rate. New York law provides the Class 4 Claimants with a legal right to

those contractual rights. The full amount of the Make-Whole Amount and interest at the default

rates represent the Class 4 Claimants maximum limit that the plan would distribute.

          Of course, § 502(b)(2) supersedes New York law and the parties’ contract by restricting

the legal right to receive unmatured interest in bankruptcy. The Fifth Circuit made clear that any

limitation on the Class 4 Claimants’ claims imposed by the Bankruptcy Code does not result in

impairment. Ultra, 943 F.3d at 762. In other words, § 502(b)(2) subtracts unmatured interest




39 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 40 of 43




from the ceiling of recovery provided by New York law, the MNPA, and the RCF. At the very

least, the Class 4 Creditors must receive their full allowed claims in order to be unimpaired.

          However, the Class 4 Creditors possess two important equitable rights as well. First, they

have an equitable right, based within the Bankruptcy Code, to be treated better than similarly

situated impaired creditors. See In re Energy Future Holdings, 540 B.R. at 119 (quoting In re

PPI Enters. (U.S.), Inc., 324 F.3d 197, 202-203 (3d Cir. 2003)). Impaired creditors in a solvent

chapter 11 must receive at least their full allowed claim plus interest at the legal rate. See id.

The Bankruptcy Code is silent as to whether unimpaired creditors have a right to post-petition

interest. This creates ambiguity because equity dictates that unimpaired creditors be treated no

less favorably than impaired creditors.

          Second, the Class 4 Claimants have an equitable right to be paid the full amount they are

validly owed before Ultra’s equity holders receive any recovery. See Norris, 190 F. at 466. This

equitable right is the root of the solvent-debtor exception. In a typical case, the right vanishes

because other creditors must share a limited pot of assets. That is not so when the debtor is

solvent. Id. at 462. When the struggle is between creditors and equity holders, as opposed to

creditors and creditors, the equitable right is critical.

          The Bankruptcy Code’s ambiguity leaves an unimpaired unsecured creditor’s right to

post-petition interest uncertain. Because an unimpaired creditor has equitable rights to be treated

no less favorably than an impaired creditor and to be paid in full before the debtor realizes a

recovery, a plan denying post-petition interest in a solvent debtor case alters the equitable rights

of an unimpaired creditor under § 1124(1).

          Viewed in this light, the solvent-debtor exception is not simply a judicial gloss allowing

courts to bypass § 502(b)(2). Instead, the exception recognizes that the equitable prong of §




40 / 43
      Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 41 of 43




1124 applies differently when the debtor is solvent. In re Energy Future Holdings, 540 B.R. at

111 (“The receipt of post-petition interest, thus, does not arise as part of the allowed amount of

the claim but, rather, as a requirement to confirmation.”). The solvent-debtor exception has

existed throughout the history of bankruptcy law and § 1124 provides a means to implement the

exception within the plan confirmation framework of the Bankruptcy Code. Because impaired

creditors are expressly entitled to post-petition interest, unimpaired creditors of a solvent chapter

11 debtor, who must be no worse off than impaired creditors, should also receive post-petition

interest. Further, because creditors in a solvent case need not share limited assets, there is no

equitable reason to deny unimpaired creditors post-petition interest.

          7. The Class 4 Claimants Must Receive Interest at the Default Rates

           The final question is what post-petition interest rate the Class 4 Claimants are entitled to

receive. The Claimants argue that they must be paid interest at the MNPA and RCF default

rates. On the other hand, Ultra believes the Claimants must be limited to interest at the federal

judgment rate. Courts are split as to whether the reference to interest “at the legal rate” under §

726(a)(7) means the federal judgment rate or a contractual rate. Compare In re Cardelucci, 285

F.3d 1231 (9th Cir. 2002), with In re Carter, 220 B.R. 411 (Bankr. D.N.M. 1998).

          The Court need not pin down the meaning of the “legal rate” at this time because the

Class 4 Claimants have a right to receive interest at the contractual default rates even if interest

“at the legal” rate means the federal judgment rate. As discussed, the Class 4 Claimants’ right to

post-petition interest is based on two key equitable rights. First, the right to receive no less

favorable treatment than impaired creditors. And second, the right to have their contractual

rights fully enforced. See In re Dow Corning, 456 F.3d at 679 (“When a debtor is solvent, the

presumption is that a bankruptcy court’s role is merely to enforce the contractual rights of the




41 / 43
       Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 42 of 43




parties, and the role that equitable principles play in the allocation of competing interest is

significantly reduced.”).

          Assuming that the legal rate under § 726(a)(7) is the federal judgment rate, the Class 4

Claimants may nevertheless recover interest at the contractual default rates. If the legal rate is

the federal judgment rate, then impaired creditors of a solvent chapter 11 debtor must receive

interest at least at the federal judgment rate. The Court cannot adopt a reading of the Bankruptcy

Code which places impaired creditors in a more advantageous position than unimpaired

creditors. If the Class 4 Creditors are limited to the federal judgment rate, they are worse off

than if they were impaired under Ultra’s plan. This is because even though the Class 4 Creditors

would receive identical interest as a hypothetical impaired class, as an unimpaired class the

Claimants were deprived of the right to vote for or against the plan.

          Additionally, limiting the Class 4 Claimants to interest at the federal judgment rate

contravenes the purpose of the solvent-debtor exception.         The underlying purpose of the

exception, recognized for nearly three hundred years, is that a debtor must repay its debts in full

when it has the means to do so. This means that when a debtor is solvent, “a bankruptcy court’s

role is merely to enforce the contractual rights of the parties.” In re Dow Corning, 456 F.3d at

679.      Limiting post-petition interest to the federal judgment rate would not enforce the

contractual rights of the parties in this case. Instead, it would curtail the Class 4 Claimants’

recovery, while allowing Ultra and its equity holders to escape bankruptcy with a windfall.

          The solvent-debtor exception is based on the critical public policy consideration that a

debtor cannot walk away from bankruptcy with a windfall while creditors walk away with

depleted pockets. This Court will not upset three hundred years of established law. The Class 4

Claimants are entitled to post-petition interest at the MNPA and RCF default rates.




42 / 43
     Case 16-32202 Document 1872 Filed in TXSB on 10/26/20 Page 43 of 43




                                         CONCLUSION

          The Court will issue an order consistent with this Memorandum Opinion.

          SIGNED October 26, 2020.


                                                 ___________________________________
                                                            Marvin Isgur
                                                 UNITED STATES BANKRUPTCY JUDGE




43 / 43
